                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ATTAR 2018, LLC, HOPE 2014, LLC,
and INVESTMENT REALTY SERVICES, LLC,

             Plaintiffs,
                                                      Civil Case No. 19-10199
v.                                                    Honorable Linda V. Parker

CITY OF TAYLOR,

          Defendant.
________________________________________/

    OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
                DEFENDANT’S MOTION TO DISMISS

       This putative class action lawsuit was filed on January 21, 2019, to

challenge the City of Taylor’s alleged “policy, practice, and custom of imposing

unlawful grass cutting and yard maintenance fees” on property owners. (See Am.

Compl. ¶ 1, ECF No. 9 at Pg ID 45.) In an Amended Complaint filed March 27,

2019, Plaintiffs bring claims against the City of Taylor (“City”) under 42 U.S.C.

§ 1983 for alleged violations of their Fourteenth Amendment procedural due

process rights (Count One), their Eighth Amendment right to be free from

excessive fines (Count Two), and denial of their Fourteenth Amendment appeal

rights (Count Three).1 Plaintiffs also assert a state law unjust enrichment claim


1
 Plaintiffs assert a violation of § 1983 in Count Six of their Amended Complaint,
but this is based on the constitutional violations alleged in the first three counts of
(Count Four). The matter is presently before the Court on the City’s motion to

dismiss, filed pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 12.)

The motion has been fully briefed. (ECF Nos. 13, 15.) Finding the facts and legal

arguments sufficiently presented in the parties’ briefs, the Court is dispensing with

oral argument pursuant to Eastern District of Michigan Local Rule 7.1(f).

I.    Rule 12(b)(6) Standard

      A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of

the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

(6th Cir. 1996). Under Federal Rule of Civil Procedure 8(a)(2), a pleading must

contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” To survive a motion to dismiss, a complaint need not contain

“detailed factual allegations,” but it must contain more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action . . ..”


their pleading. Section 1983 “ ‘is not itself a source of substantive rights,’ but
merely provides ‘a method for vindicating federal rights elsewhere conferred.’ ”
Graham v. Connor, 490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443
U.S. 137, 144 n.3 (1979)). Plaintiffs’ pleading also includes a separate count in
which they seek a declaration invalidating the liens and an injunction (Count Five).
These are remedies and not separate causes of action, however. See, e.g., Riley–
Jackson v. Ocwen Loan Servicing, No. 13-cv-12538, 2013 WL 5676827, at *5
(E.D. Mich. Oct.18, 2013) (Rosen, C.J.); see also Terlecki v. Stewart, 754 N.W.2d
899, 912 (2008) (“It is well settled that an injunction is an equitable remedy, not an
independent cause of action.”). “It is not the remedy that supports the cause of
action, but rather the cause of action that supports a remedy.” Terlecki, 754
N.W.2d at 912. The Court is therefore dismissing Counts Five and Six of
Plaintiffs’ Amended Complaint.
                                            2
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not

“suffice if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.’ ”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

      As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’ ” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

plausibility standard “does not impose a probability requirement at the pleading

stage; it simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

      In deciding whether the plaintiff has set forth a “plausible” claim, the court

must accept the factual allegations in the complaint as true. Erickson v. Pardus,

551 U.S. 89, 94 (2007). This presumption is not applicable to legal conclusions,

however. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555).

      Ordinarily, the court may not consider matters outside the pleadings when

deciding a Rule 12(b)(6) motion to dismiss. Weiner v. Klais & Co., Inc., 108 F.3d

                                           3
86, 88 (6th Cir. 1997) (citing Hammond v. Baldwin, 866 F.2d 172, 175 (6th Cir.

1989)). A court that considers such matters must first convert the motion to

dismiss to one for summary judgment. See Fed. R. Civ. P 12(d). However,

“[w]hen a court is presented with a Rule 12(b)(6) motion, it may consider the

[c]omplaint and any exhibits attached thereto, public records, items appearing in

the record of the case and exhibits attached to [the] defendant’s motion to dismiss,

so long as they are referred to in the [c]omplaint and are central to the claims

contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430

(6th Cir. 2008). The court may take judicial notice only “ ‘of facts which are not

subject to reasonable dispute.’ ” Jones v. Cincinnati, 521 F.3d 555, 562 (6th Cir.

2008) (quoting Passa v. City of Columbus, 123 F. App’x 694, 697 (6th Cir. 2005)).

II.   Factual and Procedural Background

      A.     The City’s Weed Control Policies

      Pursuant to the authority granted under Michigan’s Home Rule City Act,

Mich. Compiled Laws § 117.3(k), the City adopted the 2012 International Property

Maintenance Code (“IPMC”) and enacted amended sections of the IPMC in its

Code of Ordinances. (Am. Compl. ¶¶ 4-6, ECF No. 9 at Pg ID 46-47); see also

https://www.cityoftaylor.com/231/Building-Department. Section 302.4 of the

IPMC (“Weed Ordinance”), as amended in Section 8.43 of the City’s Code of

Ordinances, reads:

                                          4
                    Premises and exterior property shall be maintained
             free from weeds or plant growth in excess of eight
             inches. Noxious weeds shall be prohibited. Weeds shall
             be defined as all grasses, annual plants and vegetation,
             other than trees or shrubs provided; however, this term
             shall not include cultivated flowers and gardens.

                    Upon failure of the owner or agent having charge
             of a property to cut and destroy weeds after service of a
             notice of violation, they shall be subject to prosecution in
             accordance with Section 106.3[2] and as prescribed by the
             authority having jurisdiction. Upon failure to comply
             with the notice of violation, any duly authorized
             employee of the jurisdiction or contractor hired by the
             jurisdiction shall be authorized to enter upon the property
             in violation and cut and destroy the weeds growing
             thereon, and the costs of such removal shall be paid by
             the owner or agent responsible for the property.

See https://library.municode.com/mi/taylor/codes/code_of_ordinances; see also

https://www.hs-sd.org/assets/docs/uploads/Planning-




2
 IPMC Section 106.3 provides, in relevant part:
       Prosecution of violation. Any person failing to comply with a notice
       of violation or order served in accordance with Section 107 shall be
       deemed guilty of a misdemeanor or civil infraction as determined by
       the local municipality, and the violation shall be deemed a strict
       liability offense. If the notice of violation is not complied with, the
       code official shall institute the appropriate proceeding at law or in
       equity to restrain, correct or abate such violation, …. Any action
       taken by the authority having jurisdiction on such premises shall be
       charged against the real estate upon which the structure is located and
       shall be a lien upon such real estate.
See https://www.hs-sd.org/assets/docs/uploads/Planning-
Administrator/icc.ipmc.2012.pdf (emphasis in original).
                                             5
Administrator/icc.ipmc.2012.pdf. The City hires outside vendors to remedy

violations of the Weed Ordinance. (Am. Compl. ¶ 23, ECF No. 9 at Pg ID 50-51.)

      Weed control also is addressed in Section 20-148 of the City’s Code of

Ordinances. See https://library.municode.com/mi/taylor/codes/code_of_ordinances.

This provision states that when weed violations are found, the City “shall provide

written notice or, in the alternative, by posting on the property and in City Hall, to

the owner, agent or occupant of any land on which [the violation occurs]” that the

weeds must be removed within ten days after service of the notice.3 Id. § 20-

148(a). Section 20-148 further states that if the owner fails to “destroy the noxious

weeds or cause them to be destroyed,” the City will enter the property and do so and

that the City will continue to remove the weeds, “at the owner’s expense, until it

receives actual written notice by the owner that he shall remedy the [violation] on

an ongoing basis.” Id. Section 20-148 provides that “[a]ny expense incurred in the

destruction shall be paid by the owner of the land according to the rate schedule

approved by the city council” and that “[t]he city shall have a lien against the land

for the amount of the expense.” Id. “[I]f the owner fails to pay the expense, the

lien shall be enforced in the same manner provided by law or enforcement of




3
 The same provisions are repeated in Sections 20-264 and 20-266 of the City’s
Code of Ordinances.
                                        6
delinquent special assessment tax liens.” Id. A violation of the Weed Ordinance

constitutes a municipal civil infraction. Id. § 20-148(c).

      The City’s website reflects that if a violation of the Weed Ordinance is not

corrected by the deadline provided on the notice left at the property, “[t]he property

owner will be responsible for all costs associated with the cutting as well as a $250

administration fee each time the property is cut.”

http://www.cityoftaylor.com/1363/Grass-cutting-and-weed-control. The website

includes images of the stickers the City states it posts to warn property owners of a

violation.4 Id. According to the website, an orange sticker “is a warning notice”

alerting property owners that they have ten days to correct the violation.5 Id. A

green sticker informs property owners that their property has been added to the

grass cutting list.6 Id. The letter the City purportedly sends property owners whose

property is identified as having overgrown or noxious weeds also is posted on its

website.7 See http://www.cityoftaylor.com/DocumentCenter/View/266/Property-

Maintenance-Grass-Removal-Letter-PDF?bidId.




4
  Unless evidenced elsewhere, the Court makes no finding at this juncture as to
whether these stickers were posted at Plaintiffs’ properties.
5
  A copy of the orange sticker can be found at Attachment “A” of this decision.
6
  A copy of the green sticker can be found at Attachment “B” of this decision.
7
  The letter can be found at Attachment “C” of this decision. By referencing this
letter, the Court is not suggesting that the City sent and/or that Plaintiffs received it
unless the factual allegations in Plaintiffs’ Amended Complaint indicate otherwise.
                                            7
      B.     Plaintiffs & Their Receipt of City Invoices for Weed Control
             Violations
      Plaintiff Attar 2018, LLC (“Attar”) owns property commonly known as

15665 Kerstyn, Taylor, Michigan (“Kerstyn property”). (Am. Compl. ¶ 3, ECF No.

9 at Pg ID 45.) Plaintiff Hope 2014, LLC (“Hope”) owns property commonly

known as 25978 Superior, Taylor, Michigan (“Superior property”). (Id.) Plaintiff

Investment Realty Services, LLC (“IRS”) owns two properties in Taylor, Michigan:

7521 Katherine (“Katherine property”) and 27051 Joan (“Joan property”). (Id.)

      In August 2018, Attar and Hope received invoices from the City for fees

under the Weeds Ordinance and/or Nuisance Ordinance. (Id. ¶ 38, Pg ID 52-53.)

The invoices indicated that they were for the actual costs the City paid to a vendor

to remedy the weed violations, plus a $250.00 “Admin Cost.” (Id. ¶ 39, Pg ID 53.)

The invoice the City sent Attar was for $860.00. (Id. ¶ 40, Pg ID 53.) The invoice

the City sent Hope was for $1,170.00. (Id. ¶ 41, Pg ID 53.) Plaintiffs assert that the

amount charged for the services of the City’s vendor are between six to nine times

greater than the amount the City actually paid the vendor. (Id. ¶ 25, Pg ID 51.)

      Plaintiffs allege that the invoices they received did not inform them that

unpaid invoices would become a tax lien on their properties. (Id. ¶ 26, Pg ID 51.)

Plaintiffs also allege that the invoices did not inform them that they had a right to

challenge the charges. (Id. ¶ 27, Pg ID 51.) Nor did the invoices, according to

Plaintiffs, refer to any ordinance upon which the charges were based. (Id. ¶ 28, Pg

                                           8
ID 51.) Plaintiffs do not indicate in their pleading whether written notice was

posted at their properties before the City hired its vendor to eradicate or cut the

weeds.

      Plaintiffs allege that representatives for Hope and Attar reached out to the

City’s representative, Matt Bonza, multiple times via email between August and

November 2018, requesting a hearing or other means to challenge the invoices. (Id.

¶ 42, Pg ID 53.) According to the emails, which are attached to Defendant’s motion

to dismiss, Mr. Bonza is the Deputy Director of the City’s Department of Public

Works.8 (Def.’s Mot. Ex. A, ECF No. 12-2.) Plaintiffs claim: “Despite repeated

attempts to dispute these invoices and to get the City to remove the charges Mr.

Bonza and the City refused to do so, refused to provide any information to address

the complaints alleged, and ceased responding to emails.” (Am. Compl. ¶ 42, ECF

No. 9 at Pg ID 53.)

      The emails reflect that on August 27, 2018, Mr. Bonza wrote Attar’s and

Hope’s representative, Jason Cross with Garner Properties, asking for information

about the properties invoiced, including whether a ticket or Routine Property

Maintenance List Notice (see Attachment B) was received before the invoices.

(Def.’s Mot. Ex. A at 1, ECF No. 12-2 at Pg ID 126.) In an email on the same date,


8
  The emails are referenced in Plaintiffs’ Amended Complaint and are central to
their procedural due process claim. Therefore, the Court concludes that it may
consider them in deciding the City’s motion. See supra.
                                           9
Mr. Cross responded that tickets from the 23rd District Court were received with

respect to two of four properties (those being Hope’s Superior property and

property at 6661 Burr) and that a notice was included with one of the tickets (the

property on Burr). (Id.) Email exchanges continued through September 2018, in

which Mr. Bonza informed Mr. Cross that he was still working on the invoices.

(Id.) Mr. Cross asked in two emails whether there was something else he needed to

do to file a dispute, to which Mr. Bonza indicated he was working on the invoices.

(Id.)

        At some point, the unpaid invoices were assessed to Attar’s and Hope’s

Winter 2018 tax bills. (Id. ¶ 44, Pg ID 54.) They paid the invoices to avoid a tax

lien that could lead to a forfeiture. (Id.) On January 21, 2019, Attar and Hope

initiated this lawsuit against the City. (Compl., ECF No. 1.) On March 8, 2019, the

City refunded the amounts Attar and Hope paid for the alleged weed violations.

(Id. ¶ 45, ID 54.) The City also deleted the assessed fees from the property tax

records. (Id. ¶ 46, Pg ID 54.)

        Apparently in response, Plaintiffs filed an Amended Complaint on March 27,

2019, adding IRS as a plaintiff. (Id.) IRS also received weed cutting invoices from

the City. (Id. ¶ 48, Pg ID 55.) In October 2016, the City invoiced IRS for the

Katherine property. (Id.) In March 2019, IRS received an invoice from the City for

the Joan property. (Id.) IRS paid those invoices, despite contesting liability, to

                                         10
avoid liens on the properties. (Id. ¶ 49, Pg ID 55.) Those payments have not been

refunded. (Id. ¶ 50, Pg ID 54-55.)

III.   Applicable Law and Analysis

       A.    42 U.S.C. § 1983 Generally

       Plaintiffs’ allegations concerning the violations of their constitutional rights

are brought against the City pursuant to § 1983. To prove the City’s liability under

this, Plaintiffs must show: (1) the violation of one of their constitutional rights and

(2) the City’s responsibility for that violation. Doe v. Claiborne Cty., 103 F.3d 495,

505-06 (1996). The City cannot be found liable for constitutional violations simply

because the violations were committed by a City employee or agent. Id. at 507

(citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)) (explaining that a

municipality cannot be liable under § 1983 based on respondeat superior). Instead,

Plaintiffs must show that “an officially executed policy, or the toleration of a

custom within the [City] leads to, causes, or results in the deprivation of a

constitutionally protected right.” Id. (citing Monell, 436 U.S. at 690-91).

       The Sixth Circuit has identified “four avenues” for establishing “a

municipality’s illegal policy or custom.” Thomas v. City of Chattanooga, 398 F.3d

426, 429 (6th Cir. 2005). Those are: “(1) the municipality’s legislative enactments

or official agency policies; (2) actions taken by officials with final decision-making

authority; (3) a policy of inadequate training or supervision; or (4) a custom of

                                          11
tolerance or acquiescence of federal rights violations.” Id. (citations omitted). In

its motion to dismiss, the City argues that “nothing in Plaintiffs’ [Amended]

Complaint supports the imposition of municipal liability[.]” (Def.’s Br. in Supp. of

Mot. at 11, ECF No. 12 at Pg ID 108.) The Court does not agree.

      It appears from Plaintiffs’ Amended Complaint that they are not challenging

the legality of the Weed Ordinance. It would be difficult for Plaintiffs to succeed

on a facial challenge to the ordinance in light of the Sixth Circuit’s decision in

Shoemaker v. City of Howell, 795 F.3d 553 (2015), which found an almost identical

ordinance constitutional. Plaintiffs also do not allege facts suggesting that the

asserted constitutional violations resulted from actions by officials with “final

decision-making authority.”

      However, Plaintiffs do allege a “policy, practice, and custom” of the City

sending weed violation invoices to property owners for amounts which Plaintiffs

claim are disproportionate and unlawful, without sufficient notice and an

opportunity to challenge those invoices. Simply asserting that the City has such a

“policy, practice, and custom” would not be sufficient to survive the City’s motion

to dismiss. See Twombly, 550 U.S. at 555 (more than “labels and conclusions” are

needed to survive a motion to dismiss). Nevertheless, Plaintiffs’ Amended

Complaint describes the City’s alleged mis-handling of violations for four




                                          12
properties, which this Court finds sufficient to show a pattern and practice to avoid

dismissal.

      The City contends that Plaintiffs’ factual allegations instead show “a series of

inconsistent acts regarding [its] enforcement of the Ordinance and assessment of

Fees.” (Def.’s Br. in Supp. of Mot. at 12, ECF No. 12 at Pg ID 109.) The City

refers specifically to Mr. Cross’s acknowledgment in his email to Mr. Garner that a

Routine Property Maintenance Notice was received for some properties, but not

others, and that one of the assessed fees “was justified.” (Id., citing Ex. A.) It is

not evident that this notice was the same Routine Property Maintenance Notice

posted on the City’s website and thus what information was conveyed to Plaintiffs

in the notice they received. And while Mr. Cross acknowledged that “there was a

lapse in cutting” at the Superior property, he did not admit that the amount charged

was lawful and proportionate.

      The Court therefore turns to whether Plaintiffs’ Amended Complaint

adequately pleads facts establishing the violation of their constitutional rights.

      B.     Fourteenth Amendment- Procedural Due Process

      To establish a violation of their procedural due process rights, Plaintiffs must

show the deprivation of life, liberty, or property without adequate procedural

protection. See Quinn v. Shirey, 293 F.3d 315, 320 (6th Cir.), cert. denied, 537 U.S.

1019 (2002). The City argues that Attar and Hope did not suffer a deprivation of

                                          13
their property because the City refunded the fees they paid. (Def.’s Br. in Supp. of

Mot. at 16, ECF No. 12 at Pg ID 113.) With respect to IRS, the City argues that no

deprivation was suffered in connection with the Joan property because IRS alleges

only that it received an invoice from the City, not that it paid the invoice. (Id.) As

to the Katherine property, the City argues that the invoice allegedly received was

from October 2016, and IRS does not allege that it made any attempt to challenge it.

(Id. at 16 n.10.)

       The City cites several cases to support their argument that Attar and Hope

cannot establish a due process violation where they were only temporarily deprived

of their property. These cases do not hold, however, that property owners cannot

state a viable procedural due process claim when the deprivation of their property is

only temporary. Instead, what these cases hold, is that the temporary seizure of

property may be undertaken without a pre-deprivation hearing, provided the

property owner is afforded an opportunity to request a prompt post-impoundment

hearing. See Ross v. Duggan, 402 F.3d 575, 583, 586-87 (6th Cir. 2004) (“Because

the post-impoundment procedures afforded by the Michigan authorities guaranteed

the ultimate protection of property rights in seized vehicles for their owners,

procedural due process requisites were satisfied, which in turn legitimated the pre-

release temporary property deprivation and its attendant minor inconveniences and

procedural costs for the owner.”); Sickles v. Campbell Cty., Ky., 501 F.3d 726, 730

                                          14
(6th Cir. 2007) (county’s policy of taking funds from an inmate’s account without a

predeprivation hearing is not unconstitutional). Plaintiffs allege that the City fails

to inform property owners of any available remedy to contest the charges.

      Contrary to the City’s assertion, Plaintiffs allege in their Amended Complaint

that IRS received invoices for the Katherine property and Joan property and

“without any opportunity to contest the charges . . . were forced to pay the

Invoices.” (See Am. Compl. ¶¶ 48-49, ECF No. 9 at Pg ID 55.) The Court has no

basis from which to conclude, as the City asserts, that IRS “knew how to [challenge

the invoice for the Katherine property] and had ample means to do so[]” when it

received and paid the City’s invoice for that property in October 2016. (See Def.’s

Br. in Supp. of Mot. at 16 n.10, ECF No. 113.)

      The City offers no other arguments for why the alleged deprivation of the

Plaintiffs’ property is not “within the ambit of the Fourteenth Amendment’s

protection[.]” Shoemaker, 795 F.3d at 559 (city acknowledged that the $600 fee it

imposed for the plaintiff’s violation of its weed ordinance was a property interest

protected under the Due Process Clause); Kochis v. City of Westland, No. 18-11455,

2019 WL 3801562, at *4 (E.D. Mich. Aug. 13, 2019) (city acknowledged that the

amount it invoiced the plaintiff for the removal of debris was a protected property

interest). The Court turns to whether the City afforded adequate process prior to

and following the deprivation.

                                          15
      As the Sixth Circuit explained in Shoemaker: “At its essence, due process can

be summarized as ‘the requirement that a person be given notice of the case against

him and an opportunity to meet it.’ ” 795 F.3d at 559 (quoting Matthews v.

Eldridge, 424 U.S. 319, 348 (1976)) (additional citations and alterations omitted).

“ ‘Due process is flexible and calls for such procedural protections as the particular

situation demands.’ ” Matthews, 424 U.S. at 334 (quoting Morrissey v. Brewer, 408

U.S. 471, 481 (1972)). In Matthews, the Supreme Court identified several factors to

weigh in deciding how much process is due:

             First, the private interest that will be affected by the
             official action; second, the risk of an erroneous
             deprivation of such interest through the procedures used,
             and the probable value, if any, of additional or substitute
             procedural safeguards; and finally, the Government’s
             interest, including the function involved and the fiscal
             and administrative burdens that the additional or
             substitute procedural requirement would entail.

424 U.S. at 335. “[T]he sufficiency of predeprivation procedures must be

considered in conjunction with the options for postdeprivation review; if elaborate

procedures for postdeprivation review are in place, less elaborate predeprivation

process may be required. Leary v. Daeschner, 228 F.3d 729, 743 (6th Cir. 2000).




                                         16
      The City maintains that Plaintiffs received notice similar to that afforded in

Shoemaker, which the Sixth Circuit concluded was constitutionally sufficient.9

(Def.’s Br. in Supp. of Mot. at 17-18, ECF No. 12 at Pg ID 114-15.) The City then

lists four methods by which it claims Plaintiffs received notice:

             (1) door stickers, which provided the City’s phone
             number and the Ordinance number; (2) invoices for
             grass-cutting fees, which provided the Ordinance name,
             the City’s phone number, and the amount of the Fees; (3)
             Property Maintenance List Notices, which included the
             Ordinance number, the fee schedule for violations, and
             the number to call with any questions or concerns; and
             (4) property tax invoices that included special assessment
             fees indicated by a separate line item for “Weeds Spec
             Asmt.”

(Id.) To find that Plaintiffs received all of these notices and that the notices

contained all of this information would require the Court to look beyond the

materials it may consider in deciding a Rule 12(b)(6) motion.

      The allegations in Plaintiffs’ Amended Complaint do not suggest that they

received door stickers or property tax invoices. The materials the Court may

consider fail to reflect that any notifications received by Plaintiffs contained the

asserted information, advising Plaintiffs “of the case against [them] and [their]

opportunity to meet it. Matthews, 424 U.S. at 348. True, Plaintiffs’ pleading



9
 Shoemaker was an action brought by a property owner in another Michigan
municipality, challenging that city’s almost identical weed ordinance. Shoemaker,
795 F.3d at 557.
                                         17
reflects that they received invoices for grass-cutting fees. Yet, there is no basis for

the Court to find that those invoices provided the relevant ordinance name or the

City’s phone number. Similarly, while Mr. Cross acknowledged that a Property

Maintenance List Notice was received at one of the properties, there is no basis for

the Court to find that it was the same notice as Attachment B or that it included the

ordinance number, the fee schedule for violations, or the number to call with

questions or concerns.

      In comparison, the court could look beyond the plaintiff’s pleading in

Shoemaker, as it was ruling on a summary judgment motion. 795 F.3d at 556. The

evidence presented showed that the plaintiff “was clearly aware that the City

considered him to be in violation of [its weed] Ordinance.” Id. at 560. This

evidence included: (1) the City’s Code Enforcement Officer left no less than three

door-hanger notices at the property, informing the plaintiff that his lawn was in

violation of City Code § 622.02, (2) on two occasions, the same city official mailed

the plaintiff a “Notice of Ordinance Violation” letter advising the plaintiff of (a)

the alleged violation of the ordinance, (b) the substance of the ordinance, (c) the

time allowed to remedy the violation, and (d) the various fees associated with

noncompliance; and (3) the plaintiff and the city’s Code Enforcement Officer

spoke by telephone, at which time the plaintiff said “he wanted to be ticketed for

the violation in order to challenge the Ordinance in court.” Id. at 557-58.

                                          18
      The district court in Kochis also was ruling on the defendant’s summary

judgment motion. 2019 WL 3801562, at * 1. There, however, the court denied

summary judgment on the plaintiff’s procedural due process claim. Id. at *7.

Although there was evidence that the plaintiff received one notice from the city

indicating that he was in violation of the city’s debris ordinance—a notice which

included the phone number and e-mail address for a city department—the court

found it unclear whether “that the notice provided [the p]laintiff with enough

information for him to investigate his procedural remedies or the potential

consequences of his violation.” Id. at *6.

      As it is not evident from Plaintiffs’ pleading that sufficient notice was

provided to them, the Court is denying the City’s motion to dismiss their

procedural due process claim.

      C.     Eighth Amendment – Excessive Fine Claim

      The Eighth Amendment states that, “[e]xcessive bail shall not be required,

nor excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S.

Const. amend. VIII. The Excessive Fines Clause “ ‘limits the government’s power

to extract payments, whether in cash or in kind, as punishment for some

offense.’ ”10 United States v. Bajakajian, 524 U.S. 321, 328 (1998) (quoting


10
  The Supreme Court only recently addressed the question of whether the Eighth
Amendment’s Excessive Fines Clause applies to the States, and concluded that it
does. Timbs v. Indiana, -- U.S. --, 139 S. Ct. 682 , 686-87 (2019) (“The Excessive
                                         19
Austin v. United States, 509 U.S. 602, 609-10 (1993)). The clause applies only to

fines “directly imposed by, and payable to, the government” and only to fines that

are punitive rather than wholly remedial. Austin, 509 U.S. at 609-10.

         Here, there is nothing to suggest that the City’s invoices were punitive.11

The invoices sought reimbursement for the costs to the City of correcting

Plaintiffs’ violations of the Weed Ordinance.

         D.    Fourteenth Amendment – Deprivation of Appellate Rights

         Plaintiffs allege that the City’s issuance of the fee invoices are not a final

order, as contemplated by the Michigan Constitution, and thus they have no right

to appeal the assessed fees to any court. They assert that this constitutes a

deprivation of their Fourteenth Amendment appellate rights. As indicated in

Shoemaker, however, the fees and fines charged to Plaintiffs by the City are

reviewable under Article VI, § 28 of the Michigan Constitution. Shoemaker, 795

F.3d at 562. To the extent Plaintiffs are claiming that they did not receive notice of

their right to appeal, this claim is subsumed within their procedural due process

claim.




Fines Clause is … incorporated by the Due Process Clause of the Fourteenth
Amendment.).
11
   Notably, in their Amended Complaint, Plaintiffs do not allege that the City was
incorrect in finding that they were in violation of the Weed Ordinance.
                                          20
         E.    Unjust Enrichment/Restitution

         Plaintiffs allege that the City has acted unlawfully by charging and

collecting fees from property owners under the Weed Ordinance. (Am. Compl.

¶ 86, ECF No. 9 at Pg ID 61.) Plaintiffs claim that they therefore are entitled to a

refund of those fees under an unjust enrichment theory. (Id. ¶¶ 86-104, Pg ID 61-

64.) Under Michigan law, this theory provides recovery when the defendant has

received a benefit from the plaintiff and it would be inequitable for the defendant

to retain the benefit absent reasonable compensation. See Daimler-Chrysler N.A.,

LLC v. Summit Nat’l, Inc., 289 F. App’x 916, 925 (6th Cir. 2008) (citing Michigan

law).

         The Weed Ordinance is not unconstitutional, however. See Shoemaker, 795

F.3d 553. Plaintiffs in fact have not asserted a facial challenge to the ordinance.

As such, the City has not wrongfully invoiced property owners for violations of the

ordinance. What Plaintiffs are claiming is that the procedures in the ordinance

have not been adhered to, resulting in a denial of their right to receive notice of an

alleged ordinance violation and the opportunity to contest it. To the extent

Plaintiffs are entitled to a refund of the fines they have paid, this is dependent on

their procedural due process claim. They fail to state a viable unjust enrichment

claim.




                                           21
IV.   Conclusion

      The Court is dismissing Plaintiff’s declaratory judgment and injunction

claim (Count Five) and “violation of 42 U.S.C. § 1983” claim (Count Six) because

these are not independent causes of action. The Court concludes that Plaintiffs fail

to allege a viable Eighth Amendment claim (Count Two). Their Fourteenth

Amendment deprivation of appellate rights claim (Count Three) is not distinct

from their Fourteenth Amendment procedural due process claim. The Court,

therefore, is also dismissing Counts Two and Three of Plaintiffs’ Amended

Complaint.

      At this juncture, the Court is not able to discern what notice the City

provided Plaintiffs in connection with the fines imposed for the Weed Ordinance

violations. The Court is not concluding that the Weed Ordinance is

unconstitutional on its face, as it believes Shoemaker negates such a finding. Here,

however, it is not evident at this stage of the proceedings whether the City adhered

to the procedures set forth in its ordinance or has a custom, practice, and/or policy

of failing to do so. In other words, Plaintiffs allege facts to state a viable claim that

the Weed Ordinance, as applied by the City, is unconstitutional.

      Accordingly,




                                           22
     IT IS ORDERED, that Defendant’s motion to dismiss (ECF No. 12) is

GRANTED IN PART AND DENIED IN PART in that all of the counts in

Plaintiffs’ Amended Complaint, except Count One, are DISMISSED.

     IT IS SO ORDERED.

                                         s/ Linda V. Parker
                                         LINDA V. PARKER
                                         U.S. DISTRICT JUDGE

Dated: February 3, 2020




                                    23
Attachment A




    24
Attachment B




    25
Attachment C




  (cont’d)
     26
27
